Proceeding pursuant to CPLR article 78, inter alia, to prohibit a risk assessment determination hearing against the petitioner pursuant to Correction Law article 6-C.
Adjudged that those branches of the petition which seek relief in the nature of mandamus and prohibition are dismissed as academic; and it is further,
*769Adjudged that the petition is otherwise denied and the proceeding is dismissed, without costs or disbursements.
To the extent that the petition seeks relief in the nature of mandamus and prohibition, it is academic, as the acts in question have already occurred. The petition otherwise is without merit. Ritter, J.P., Smith, Krausman and Rivera, JJ., concur.